Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Remark
Newly submitted claims 29-32 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: FIGS. 1A-1L describe an invention wherein the extending portions have the same length, and the length is less than the thickness of the first chip. The predetermined cutting lines extend across the trenches (Claim 8), in which no extending portions are formed (no second extending portion). The trench with the extending portion therein is spaced apart from the predetermined cutting lines (Claim 7). A bottom surface of the extending portion is flat. FIG. 5 describes an invention wherein a bottom surface of the extending portion is round (Claim 32). Claims 29-31, as seen in FIGS. 7A-7B, direct to an invention wherein the extending portions have different lengths. In particular, the extending portions within the trenches spaced apart from the predetermined cutting lines have the length substantially equal to the thickness of the chip. The predetermined cutting lines extend across the trenches, in which extending portions having the length less than the thickness of the first chip are formed.
	Since applicant has received an action on the merits for the originally presented invention (as seen in FIGS. 1A-1L, as indicated by the Applicant in the response filed on 8/2/2021), this invention has been constructively elected by original presentation for 

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-7 rejected under 35 U.S.C. 103 as being unpatentable over Chun (U.S. Patent Pub. No. 2015/0221625) of record, in view of Higgins (U.S. Patent Pub. No. 2014/0077349) of record, in view of Miyaiyi (U.S. Patent Pub. No. 2017/0345736).	
Regarding Claim 1
FIG. 1 of Chun disclose a method for forming a chip package structure, comprising: disposing a chip (200) over a redistribution structure (100); forming a molding layer (300) over the redistribution structure and adjacent to the chip; and partially removing the molding layer to form a trench (301) in the molding layer [0060], wherein the trench is spaced apart from the chip, and a distance between a bottom surface of the trench to a top surface of the redistribution structure is greater than a distance between a bottom surface of the chip and the top surface of the redistribution structure, wherein the bottom surface of the trench is positioned on (over) a plane, and 
	Chun fails to disclose “forming an underfill layer between the chip and the redistribution structure, wherein the underfill layer is in contact with a side surface of the chip”; “the plane passes the underfill layer in a tangent direction that is parallel to a top surface of the redistribution structure”; and “the first surface is in direct contact with the chip”.
FIG. 9 (annotated below) of Higgins discloses a similar method for forming a chip package structure, comprising forming an underfill layer (93) between the chip (94) and the redistribution structure (91), wherein the underfill layer is in contact with a side surface of the chip; wherein a bottom surface of the chip overlaps the underfill layer, the bottom surface of the trench (96f) is positioned on a plane, and the plane passes the underfill layer in a tangent direction that is parallel to a top surface of the redistribution structure.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Chun, as taught by Higgins. The ordinary artisan would have been motivated to modify Chun in the above manner for the purpose of improving IC chip package (Para. 5 of Higgins).
	Chun as modified by Higgins fails to disclose “the first surface is in direct contact with the chip”.

It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Chun, as taught by Miyaiyi. The ordinary artisan would have been motivated to modify Chun in the above manner for the purpose of improving heat radiation efficiency (Para. 88 of Miyaiyi).

    PNG
    media_image1.png
    228
    520
    media_image1.png
    Greyscale


Regarding Claim 2
FIG. 1 of Chun disclose the trench (301) surrounds the entire chip (200).

Regarding Claim 3
	FIG. 1 of Chun discloses a heat dissipation layer (500) over the chip and the molding layer after partially removing the molding layer to form the trench in the molding layer, wherein the trench is filled with the heat dissipation layer, and a first 

	Regarding Claim 5
FIG. 9 of Higgins discloses after partially removing the molding layer to form the trench (96f), cutting through the molding layer and the redistribution structure (91) along predetermined cutting lines surrounding the chip.

Regarding Claim 6
	FIG. 9 of Higgins discloses the trench (96f) is between the chip (94) and one of the predetermined cutting lines.

Regarding Claim 7
	FIG. 9 of Higgins discloses the trench is spaced apart from the predetermined cutting lines.

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Chun, Higgins and Miyaiyi, in view of Chao (U.S. Patent Pub. No. 2003/0106212) of record.	
Regarding Claim 8
Chun as modified by Higgins and Miyaiyi disclose Claim 5.
	Chun as modified by Higgins and Miyaiyi fails to disclose “one of the predetermined cutting lines extends across the trench”.

It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Chun, as taught by Chao. The ordinary artisan would have been motivated to modify Chun in the above manner for the purpose of enhancing thermal conductivity (Para. 12 of Chao).

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Chun, Higgins and Miyaiyi, in view of Wu (U.S. Patent Pub. No. 2013/0049195) of record.	
Regarding Claim 9
Chun as modified by Higgins and Miyaiyi disclose Claim 5.
	Chun as modified by Higgins and Miyaiyi fails to disclose “forming conductive bumps over the redistribution structure after forming the trench and before cutting through the molding layer and the redistribution structure, wherein the redistribution structure is between the conductive bumps and the chip”.
FIG. 4 of Wu discloses a similar method for forming a chip package structure, comprising forming conductive bumps (58) over the redistribution structure (28) after forming the trench (44) and before cutting through the molding layer (56) and the redistribution structure, wherein the redistribution structure is between the conductive bumps and the chip (50).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Chun, as taught by Wu. The .

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Hsu (U.S. Patent Pub. No. 2005/0047094) of record, in view of Ogawa (U.S. Patent Pub. No. 2004/0056344) of record, in view of Yeh (U.S. Patent Pub. No. 2017/0221788), in view of NA (U.S. Patent Pub. No. 2013/0292848)
Regarding Claim 10
	FIG. 3 of Hsu discloses a method for forming a chip package structure, comprising: disposing a first chip (12) and a second chip (15) over a redistribution structure (11), wherein the redistribution structure comprises an insulating layer and a wiring layer, the wiring layer is in the insulating layer and electrically connected to the first chip and the second chip; forming a molding layer (17) over the redistribution structure, forming a heat dissipation layer (14), wherein the molding layer surrounds the first chip and the second chip; and forming a first trench in the molding layer and between the first chip and the second chip, wherein the first trench is spaced apart from the first chip and the second chip, wherein a first extending portion of 7the heat dissipation layer is formed in the first trench, a bottom surface of the first chip is in contact with a conductive bump (151).
	Hsu fails to disclose “forming a tape layer in contact with a top surface of the first chip after the step of forming the molding layer; and removing the tape layer”; “forming a first underfill layer between the first chip and the redistribution layer”; a bottom surface of the first underfill layer and a top surface of the redistribution structure are 
Ogawa discloses a similar method for forming a chip package structure, comprising forming a molding layer (7, FIG. 17) over the redistribution structure (2), wherein the molding layer surrounds the first chip (6A) and the second chip (6B); and forming a tape layer (40+7) in contact with a top surface of the first chip after the step of forming the molding layer (FIG. 19); and removing the tape layer (FIG. 22).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Hsu, as taught by Ogawa. The ordinary artisan would have been motivated to modify Hsu in the above manner for the purpose of achieving a high density mounting (Para. 7 of Ogawa).
	Hsu as modified by Ogawa fails to disclose “forming a first underfill layer between the first chip and the redistribution layer”; a bottom surface of the first underfill layer and a top surface of the redistribution structure are coplanar; “after forming the molding layer”; “the heat dissipation layer is formed on the existing molding layer”, and “the length of the first extending portion is less than the thickness of the first chip”.
FIG. 1 of Yeh discloses a similar method for forming a chip package structure, comprising forming a molding layer (103); forming a first trench (124) in the molding layer; after forming the molding layer, forming a heat dissipation layer (118), such that the heat dissipation layer is formed on the existing molding layer, wherein a first extending portion of 7the heat dissipation layer is formed in the first trench, and the length of the first extending portion is less than the thickness of the first chip.

	Hsu as modified by Ogawa and Yeh fails to disclose “forming a first underfill layer between the first chip and the redistribution layer”
FIG. 1 of NA discloses a similar method for forming a chip package structure, comprising forming a tape layer (6) in contact with a top surface of the first chip after the step of forming the molding layer; and removing the tape layer; forming a first underfill layer (115) between the first chip (111) and the redistribution structure (101), wherein a bottom surface of the first underfill layer and a top surface of the redistribution structure are coplanar.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Hsu, as taught by NA. The ordinary artisan would have been motivated to modify Hsu in the above manner for the purpose of preventing physical or electrical damage (Para. 44 of NA).

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Hsu, Ogawa, Yeh and NA, in view of Chao (U.S. Patent Pub. No. 2003/0106212) of record.	
Regarding Claim 11
	Hsu as modified by Ogawa, Yeh and NA discloses Claim 10, comprising cutting through the molding layer and the redistribution structure along predetermined cutting lines.

FIG. 5 of Chao discloses a similar method for forming a chip package structure, comprising cutting through the molding layer (230) and the redistribution structure (100) along predetermined cutting lines (141) surrounding the first chip, the second chip, and the first trench.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Hsu, as taught by Chao. The ordinary artisan would have been motivated to modify Hsu in the above manner for the purpose of enhancing throughput during packaging process (Para. 11 of Chao).

Claims 21-22 and 28 rejected under 35 U.S.C. 103 as being unpatentable over Yeh, in view of Ogawa (U.S. Patent Pub. No. 2004/0056344) of record, in view of Higgins.	
Regarding Claim 21
	FIG. 1 of Yeh discloses a method for forming a chip package structure, comprising: providing a first chip (104) over a redistribution structure (102); providing a molding layer (112) over the redistribution structure and surrounding the first chip; forming a first recess (124) on the molding layer, wherein a distance between a bottom surface of the first recess and a top surface of the first chip is less than a distance between a top surface of the redistribution structure and the top surface of the first chip in a normal direction that is perpendicular to the top surface of the first chip; providing a 
	Yeh fails to disclose providing a second chip over a redistribution structure; “forming an underfill layer between the first chip and the redistribution layer”; a bottom surface of the underfill layer and the top surface of the redistribution structure are coplanar; “performing a planarization process on the molding layer to expose a top surface of the first chip”.
FIG. 10 of Higgins discloses a similar method for forming a chip package structure, comprising providing a first chip and a second chip (215) over a redistribution structure forming an underfill layer (216) between the first chip and the redistribution layer (218); wherein a distance between a bottom surface of the first recess (recess in 219) and a top surface of the first chip is less than a distance between a bottom surface of the underfill layer and the top surface of the first chip in a normal direction that is perpendicular to the top surface of the first chip.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Yeh, as taught by Higgins. The 
	Yeh as modified by Higgins fails to disclose “performing a planarization process on the molding layer to expose a top surface of the first chip”.
Ogawa discloses a similar method for forming a chip package structure, comprising providing a first chip (6A) and a second chip (6B) over a redistribution structure (2); forming a molding layer (7, FIG. 17) over the redistribution structure, wherein the molding layer surrounds the first chip and the second chip; performing a planarization process (FIG. 18) on the molding layer to expose a top surface of the first chip.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Yeh, as taught by Ogawa, such that the heat dissipation layer is in direct contact with a top surface of the first chip and a top surface of the second chip, because mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04. The ordinary artisan would have been motivated to modify Yeh in the above manner for the purpose of achieving a high density mounting (Para. 7 of Ogawa).

Regarding Claim 22
	Yeh discloses a first thermal conductivity coefficient of the heat dissipation layer [0034] is greater than a second thermal conductivity coefficient of the molding layer.


	FIG. 9 of Higgins discloses the bottom surface of the first recess (96f) is positioned on a plane, and the plane passes the underfill layer (93) in a tangent direction that is parallel to a top surface of the redistribution structure.

Claims 23-25 rejected under 35 U.S.C. 103 as being unpatentable over Yeh, Higgins and Ogawa, in view of Min (U.S. Patent Pub. No. 2016/0276308) of record.	
Regarding Claim 23
	Yeh as modified by Higgins and Ogawa discloses Claim 21. 
	Yeh as modified by Higgins and Ogawa fails to disclose “a sidewall facing away from the first chip, and a first portion of the heat dissipation layer disposed in the first recess is formed between the first chip and the sidewall and is spaced apart from the first chip and the sidewall”.
FIG. 1 of Min discloses a similar method for forming a chip package structure, wherein a sidewall facing away from the first chip, and a first portion of the heat dissipation layer disposed in the first recess is formed between the first chip and the sidewall and is spaced apart from the first chip and the sidewall.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Yeh, as taught by Min. The ordinary artisan would have been motivated to modify Yeh in the above manner for the purpose of improving heat dissipation (Para. 2 of Min).

Regarding Claim 24


Regarding Claim 25
	FIG. 1 of Min discloses providing a second chip (141) over the redistribution structure (112), wherein the molding layer (150) further surrounds the second chip, and a first portion of the heat dissipation layer disposed in the first recess is between the first chip and the second chip.

Response to Arguments
Applicant’s arguments with respect to Claims 1, 10 and 21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-273-8300.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892